Citation Nr: 1449286	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1982 to December 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, the Veteran was afforded 60-day abeyance period for the submission of additional evidence.  

From February 13, 2013 through April 30 2013 the Veteran's left wrist was assigned a temporary total rating under 38 C.F.R. § 4.30 (for convalescence following surgery).  Therefore, the rating for the left wrist during that period of time is not for consideration.

The issues seeking ratings in excess of 10 percent for residuals of left and right wrist fractures are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A psychiatric disability was not manifested in service or for many years thereafter, and any current psychiatric disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent postservice treatment records and Social Security Administration (SSA) records have been secured.  He was afforded a VA examination (which the Board finds adequate for rating purposes, as discussed in greater detail below).  He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in July 2014 focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  As is noted above, he was afforded a 60 day abeyance period for the submission of additional evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD Form 214 reflects that his primary military occupation (MOS) was in aircraft maintenance.  It does not reflect that he engaged in combat.  

The Veteran's STRs are silent for complaints or findings pertaining to a psychiatric disability.  

A report of medical history on an examination for the reserves in August 1991 shows the Veteran denied trouble sleeping and depression.  A psychiatric evaluation in August 1991 was normal.  

On VA general medical examination in September 1991, a psychiatric evaluation was negative.  

VA outpatient treatment records show that when the Veteran was seen in June 2006, he reported insomnia.  He stated he remembered things from service.  The assessment was that posttraumatic stress disorder (PTSD) was suspected.  Later that month, he stated he had been struggling with symptoms of PTSD since his discharge in 1997.  The diagnosis was PTSD.  The Axis IV diagnosis was war-related intrusive memories.  In August 2006, it was noted he was doing well with his medications.  The impressions were insomnia, PTSD and depression.

On July 2007 examination for the Social Security Administration by a private psychologist, the Veteran stated he had PTSD diagnosed by VA.  He said he was never in combat, but his condition was caused by the "get ready, go, no don't go, get ready, go, no, don't go" routine his group went through on a daily basis.  He noted he was told the routine caused him to develop PTSD.  He stated his wife told him his adjustment to civilian life was problematic.  He said he was irritable and acting as if he were in the military.  The examiner noted that depression had been problematic for him.  The Veteran stated that employment problems also caused him to be depressed.  The diagnoses were PTSD and major depressive disorder, recurrent, without psychotic features.  The Axis IV diagnoses were economic and occupational problems and problems adjusting to civilian life.  

VA outpatient treatment records show that when the Veteran was seen in October 2010, he reported his primary concerns involved problems sleeping and "certain habits."  The examiner noted that while past evaluations documented a diagnosis of PTSD, he found no trauma that would give rise to a diagnosis of PTSD.  He noted the Veteran confirmed he did not have combat service and that he did not experience any personal trauma in service.  He found it stressful to be alert and make repeated preparations for potential deployment overseas, while never being deployed.  The Veteran said he was told by a previous therapist that this was equivalent to combat trauma which the current therapist said was misinformation.  The examiner concluded that based on the reported symptoms, the Veteran did not meet the criteria for a current depressive episode.  The diagnosis was primary insomnia.  

On VA psychiatric examination in March 2011, the Veteran denied having combat experience.  He stated he had been married twice and reported marital conflict since 1997.  He said he perceived this because he was overly strict and regimented.  He noted he had experienced insomnia since 1986.  The diagnosis was partner relational conflict.  It was also noted he had primary insomnia.  The examiner commented that it was less likely as not that the Veteran's partner relational conflict was related to his service-connected disabilities, to include his bilateral wrist fractures.  He noted the Veteran did not contend that his marital discord and insomnia were related to his service-connected disabilities.  Rather, he asserted it was due to his military history of being strict and regimented.  The examiner stated this did not meet the criterion of a stressor, and the Veteran did not meet the criteria for PTSD.  He noted that medical records supported the most recent diagnosis of a resolving insomnia.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection has been established for sinusitis, rated 50 percent; rhinitis, rated 10 percent; residuals of a right wrist fracture, rated 10 percent; and residuals of a left wrist fracture, rated 10 percent.  

The Veteran's STRs contain no mention of psychiatric problems.  There is no indication in the record of a psychiatric disability for many years following his discharge from service.  The Board acknowledges that the Veteran has alleged he experienced sleep problems, specifically insomnia, in service; however, he denied sleep problems on postservice Reserve evaluation in August 1991.  Regardless, no medical provider has opined that any insomnia in service reflected a chronic acquired psychiatric disability.  Consequently, service connection for a psychiatric disability on the basis that such disability was manifested in service and has persisted since is not warranted.

The record shows the Veteran has had PTSD diagnosed by both VA and private providers (including on examination on behalf of SSA).  Significantly, he did not serve in combat, and when he was seen at a VA clinic in June 2006, he stated he had recollections of his service, but did not mention any specific stressful event.  He told a private psychologist and a VA provider that he found it stressful to repeatedly prepare for deployment, although he was never deployed.  Following the March 2011 VA psychiatric examination, the examiner opined that the Veteran's partner relationship conflict (which was noted) was unrelated to his service, or to his service-connected bilateral wrist fractures.  He commented that marital discord was a transient reaction to a psychosocial stressor.  Finally, the examiner noted the Veteran's allegation (during the examination) that his psychiatric disability was related to the regimented nature of service, and indicated that this did not constitute a stressor sufficient to support a diagnosis of PTSD.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of a psychiatric disability and the matter of a nexus between a diagnosed psychiatric disability and service, or a service-connected disability, are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting probative medical evidence.  The diagnoses of PTSD in the record do not cite to a stressor event sufficient to support a diagnosis of PTSD or identify the constellation of symptoms that support such diagnoses; therefore, they are inadequate to establish that the Veteran has PTSD.  Likewise, the diagnoses of a depressive disorder by a VA provider and on behalf of the SSA are unaccompanied by adequate rationale, and therefore lack probative value.  At the July 2014 hearing, the Veteran was given an opportunity to submit evidence of a link between any current psychiatric disability and his service or his service-connected wrist fractures; no such evidence has been received.  He is a layperson,  and his own opinion in this matter is not probative evidence.  

In summary, the more probative evidence in this matter (the opinion of the 2011 VA examiner) establishes that the Veteran does not have PTSD or a depressive disorder, and that the only psychiatric disability diagnosed, insomnia, is unrelated to his service or his service-connected disabilities.  Accordingly, the appeal seeking service connection for a psychiatric disability, to include on a secondary basis, must be denied.


ORDER

The appeal seeking service connection for a psychiatric disability is denied.


REMAND

During the hearing before the undersigned in July 2014, the Veteran referred to treatment he has received for his wrist conditions at a VA facility from December 2013 to March 2014.  Records of such treatment are not associated with the record, and are pertinent evidence that must be secured.  He also mentioned he has nerve damage in the wrist.  Bilateral ulnar neuropathy was noted when he was seen in a VA outpatient clinic in September 2009.

The Veteran's bilateral wrist fractures are rated under Diagnostic Code 5215, and he is at the maximum rating provided for limitation of motion.  

The case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his wrist fractures since December 2013, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and severity of his residuals of wrist fractures.  Is entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed; the studies must include ranges of motion for each wrist, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  The examiner should note whether the wrists are ankylosed and whether the Veteran has any nerve pathology or neurological symptoms due to his wrist fractures, and if so, note their nature and severity.  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the remaining claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


